I concur in the majority opinion to the extent that the 1945 Act of the Legislature is void. By the former judgment of this court, the 1941 Legislative Act is unconstitutional also. Jones v. Freeman, 193 Okla. 554, 146 P.2d 564; Jones v. Cordell,197 Okla. 61, 168 P.2d 130.
The elective franchise should be extended in the ensuing primary and general elections to the qualified electors of Beckham, Roger Mills, Ellis, and Dewey counties, which constitute the senatorial district as provided and required by the Constitution.
Accordingly, the writ of mandamus, as sought, should issue.